Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 5/19/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbons (US 2011/0280425 A1)
Regarding claim 1, Gibbons discloses an earpiece comprising:
an eartip (Figs. 4A-B) comprising:
a dome-shaped outer wall (16) formed from a polymeric material selected from the group consisting of silicone, polyurethane, polynorbornene, thermoplastic elastomer (TPE), and fluoroelastomer (¶ 0018: formed from a combination of porous material filled with e.g. silicone);
an acoustic mass element in the form of a first, unobstructed hole that is defined by (defined by porous material of the dome-shaped outer wall) and extends through the dome-shaped outer wall (¶ 0018: an unfilled area of 42 can be considered an open hole and thus can be considered an acoustic mass element) (Figs. 4A-B); and

wherein the acoustic mass element and the acoustic resistance element are arranged to couple a user's ear canal to an external environment when worn (¶ 0004-0005).
Regarding claim 2, Gibbons discloses the earpiece of claim 1, wherein the acoustic mass element comprises an acoustic port (¶ 0018: the apertures in 42 can be considered ports).
Regarding claim 3, Gibbons discloses the earpiece of claim 1, wherein the acoustic resistance element comprises a resistive port (Fig. 4A: the circular cutout of one 42 can be considered a port, and the material 42 in the cutout can be considered resistive as already set forth in the claim 1 rejection).
Regarding claim 4, Gibbons discloses the earpiece of claim 3, wherein the restive port comprises an acoustic port (¶ 0018: the apertures in 42 can be considered acoustic ports) and an acoustically resistive material (42 is resistive material as already set forth in the claim 1 rejection) arranged to impede movement of acoustic energy through the acoustic port (¶ 0018: the combination of the filled and unfilled areas of 42 work together to impede movement of acoustic transmission).
Regarding claim 5, Gibbons discloses the earpiece of claim 4, wherein the acoustically resistive material comprises a resistive screen (¶ 0016: wovens, fabrics, and knits are all types of screens).
Regarding claim 16, Gibbons discloses a hearing aid (Abstract) comprising:
an earpiece configured to sit at least partially within the user's ear canal when worn (see Fig. 2), the earpiece comprising:
an eartip (Figs. 4A-B) comprising:
a dome-shaped outer wall (16) formed from a polymeric material selected from the group consisting of silicone, polyurethane, polynorbornene, thermoplastic elastomer (TPE), and fluoroelastomer (¶ 0018: formed from a combination of porous material filled with e.g. silicone);
an acoustic mass element in the form of a first, unobstructed hole that is defined by (defined by porous material of the dome-shaped outer wall) and extends through the dome-shaped outer wall (¶ 0018: an unfilled area of 42 can be considered an open hole and thus can be considered an acoustic mass element) (Figs. 4A-B); and
an acoustic resistance element (¶ 0018: some of but not all of 42 is apertures for acoustic transmission through porous media, and thus the combination of the aperture and non-aperture areas of 42 creates an acoustic resistance) in the form of a second hole (hole in 16 that is 42) with an acoustically resistive material (42) disposed therein, the second hole being defined by and extending through the dome-shaped outer wall (Fig. 4B) and arranged acoustically in parallel with the acoustic mass element (sound present at the 42’s will pass through the 42’s together (i.e. in parallel) instead of having to pass through a first 42 before being able to pass through a second 42),
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons in view of Annunziato et al. (US 2015/0264467 A1)
Regarding claim 6, Gibbons discloses the earpiece of claim 5.
Gibbons is not relied upon to disclose wherein the resistive screen has an acoustic resistance of about 5 Rayl to about 500 Rayl.
In a similar field of endeavor, Annunziato discloses wherein the resistive screen has an acoustic resistance of 260 Rayl (¶ 0024).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to try wherein the resistive screen has an acoustic resistance of 260 Rayl, which would result in wherein the resistive screen has an acoustic resistance of about 5 Rayl to about 500 Rayl, the motivation being to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success to address the issue of what amount of impedance to give to a resistive screen used in an earphone. See MPEP § 2143(E).
Claim 11 recites similar limitations as claim 6, and is rejected for the same reasons set forth above in the claim 6 rejection.

Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons in view of Farver (US 2019/0356991 A1)
Regarding claim 14, Gibbons discloses the earpiece of claim 1.
Gibbons is not relied upon to disclose wherein the acoustic resistance element comprises an acoustic damper.
In a similar field of endeavor, Farver discloses wherein the acoustic resistance element (low input impedance) comprises an acoustic damper (¶ 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make it so that the acoustic resistance element comprises an acoustic damper, based on the teachings of Farver, the motivation being to use an element that can reduce occlusion while attenuating sound transmitted from the environment to the ear canal (Farver - ¶ 0064, 0010, 0006).
Regarding claim 15, Gibbons-Farvers discloses the earpiece of claim 14, and Farver discloses wherein the acoustic damper comprises a hollow (214) tube and a resistive screen (213) arranged to resist air flow through the hollow tube.
The teachings of Farver are combinable with Gibbons for the same reasons set forth above in the claim 14 rejection.

Claim 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons in view of Solum (US 2009/019444 A1)
Regarding claim 17, Gibbons discloses the hearing aid of claim 16, further comprising a casing (32) 
Gibbons is not relied upon to disclose the casing supporting a sound processor and a microphone.
In a similar field of endeavor, Solum discloses the casing (201) supporting a sound processor (205) (¶ 0019) and a microphone (204) (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the casing supporting a sound processor and a microphone, the motivation being to provide components necessary to receive and process the sound that is to be output by the speaker into the user’s ear canal (Solum - ¶ 0019).
Regarding claim 19, Gibbons discloses the hearing aid of claim 17, further comprising an electro-acoustic transducer (22) disposed within the earpiece (Fig. 4A) (¶ 0013), 
Gibbons is not relied upon to disclose wherein the earpiece is coupled to the casing via wiring for electrically coupling the electro-acoustic transducer to the sound processor.
In a similar field of endeavor, Solum discloses wherein the earpiece (Fig. 1: 108) is coupled to the casing (201) via wiring (203) for electrically coupling the electro-acoustic transducer (202) to the sound processor (205) (¶ 0019) (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the earpiece is coupled to the casing via wiring for electrically coupling the electro-acoustic transducer to the sound processor, the motivation being .

Claim 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons in view of Keady (US 2021/0152924 A1)
Regarding claim 23, Gibbons discloses the earpiece of claim 1, and Gibbons discloses wherein both the first and second holes extend through the dome-shaped outer wall (¶ 0018 and Fig. 4B).
Gibbons is not relied upon to disclose the dome-shaped outer wall which has a thickness of about 1 mm in the region of the first and second holes.
In a similar field of endeavor, Keady discloses an exemplary dimension range an eartip thickness of .001 mm to 2 mm (which includes about 1 mm) (¶ 0191, 0200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the dome-shaped outer wall has a thickness of .001 mm to 2 mm (which includes about 1 mm),
which would result in the dome-shaped outer wall which has a thickness of about 1 mm in the region of the first and second holes,
the motivation being to use an eartip thickness from a range of eartip thicknesses that are already used in the art for eartips (Keady - ¶ 0191, 0200).
Regarding claim 26, Gibbons discloses the hearing aid of claim 16, and Gibbons discloses wherein both the first and second holes extend through the dome-shaped outer wall (¶ 0018 and Fig. 4B).
Gibbons is not relied upon to disclose the dome-shaped outer wall which has a thickness of about 1 mm in the region of the first and second holes.
In a similar field of endeavor, Keady discloses an exemplary dimension range an eartip thickness of .001 mm to 2 mm (which includes about 1 mm) (¶ 0191, 0200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the dome-shaped outer wall has a thickness of .001 mm to 2 mm (which includes about 1 mm),
which would result in the dome-shaped outer wall which has a thickness of about 1 mm in the region of the first and second holes,
the motivation being to use an eartip thickness from a range of eartip thicknesses that are already used in the art for eartips (Keady - ¶ 0191, 0200).

Claim 1-4, 16, 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boley (US 2018/0359578 A1) in view of Patnala (US 2020/0383613 A1)
Regarding claim 1, Boley discloses an earpiece (Fig. 2) comprising:
an eartip (Fig. 2) comprising:
a dome-shaped outer wall (10);
a 
an acoustic mass element (perforation) in the form of a first, unobstructed hole that is defined by and extends through the 

wherein the acoustic mass element and the acoustic resistance element are arranged to couple a user's ear canal to an external environment when worn (¶ 0012-0013, 0044, 0049).
The instances of the polymeric material that at least partially overlaps 18 (¶ 0046) taken alone would not necessarily form a dome shape, but rather would at least form a curved surface, and thus Boley is not relied upon to disclose the dome-shaped outer wall (10) formed from a polymeric material selected from the group consisting of silicone, polyurethane, polynorbornene, thermoplastic elastomer (TPE), and fluoroelastomer.
In a similar field of endeavor, Patnala discloses a dome-shaped outer wall (Fig. 7: 704) formed from a polymeric material selected from the group consisting of silicone, polyurethane, polynorbornene, thermoplastic elastomer (TPE), and fluoroelastomer (¶ 0067: formed from silicone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the dome-shaped outer wall (10) of Boley from silicone,
which would result in a dome-shaped outer wall (i.e. 10 of Boley and the polymer layer that at least partially overlaps 18, both are made of silicone and together are the dome-shaped outer wall) formed from a polymeric material selected from the group consisting of silicone, polyurethane, polynorbornene, thermoplastic elastomer (TPE), and fluoroelastomer,
dome-shaped outer wall,
the motivation being to construct the dome from a material that is soft and compliant so as to provide a comfortable, natural fit in the ear canal while also providing a good isolation seal between the interior and exterior of the ear canal and at least some physical stability to help prevent ear tip from becoming dislodged (Patnala - ¶ 0067).
Regarding claim 2, Boley-Patnala discloses the earpiece of claim 1, and Boley discloses wherein the acoustic mass element comprises an acoustic port (perforation can be considered a port).
Regarding claim 3, Boley-Patnala discloses the earpiece of claim 1, and Boley discloses wherein the acoustic resistance element comprises a resistive port (Fig. 2: the hole in 1 that contains 18 can be considered a port, and the 18 in that port is resistive as taught in ¶ 0011, 0043).
Regarding claim 4, Boley-Patnala discloses the earpiece of claim 3, and Boley discloses wherein the restive port comprises an acoustic port and an acoustically resistive material arranged to impede movement of acoustic energy through the acoustic port (Fig. 2: the hole in 1 that contains 18 can be considered an acoustic port, and the 18 in that port is a resistive material as taught in ¶ 0011, 0043).
Regarding claim 16, Boley discloses a hearing aid (Abstract) comprising:
an earpiece (Fig. 2) configured to sit at least partially within the user's ear canal when worn (¶ 0042), the earpiece comprising:
an eartip (Fig. 2) comprising:
a dome-shaped outer wall (10);

an acoustic mass element (perforation) in the form of a first, unobstructed hole that is defined by and extends through the 
an acoustic resistance element (e.g., one of the plurality of 18’s) in the form of a second hole (hole that 18 fits into) with an acoustically resistive material (18) (¶ 0011, 0043: sealing element 18 has an acoustic resistance) disposed therein, the second hole being defined by and extending through the dome-shaped outer wall and arranged acoustically in parallel with the acoustic mass element (as seen Fig. 2, sound present on 10 will pass through each of the 18's together (i.e. in parallel) as opposed to passing through one 18 before another 18 (i.e. in series)),
wherein the acoustic mass element and the acoustic resistance element are arranged to couple a user's ear canal to an external environment when worn (¶ 0012-0013, 0044, 0049).
The instances of the polymeric material that at least partially overlaps 18 (¶ 0046) taken alone would not necessarily form a dome shape, but rather would at least form a curved surface, and thus Boley is not relied upon to disclose the dome-shaped outer wall (10) formed from a polymeric material selected from the group consisting of silicone, polyurethane, polynorbornene, thermoplastic elastomer (TPE), and fluoroelastomer.
In a similar field of endeavor, Patnala discloses a dome-shaped outer wall (Fig. 7: 704) formed from a polymeric material selected from the group consisting of silicone, polyurethane, polynorbornene, thermoplastic elastomer (TPE), and fluoroelastomer (¶ 0067: formed from silicone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the dome-shaped outer wall (10) of Boley from silicone,
which would result in a dome-shaped outer wall (i.e. 10 of Boley and the polymer layer that at least partially overlaps 18, both are made of silicone and together are the dome-shaped outer wall) formed from a polymeric material selected from the group consisting of silicone, polyurethane, polynorbornene, thermoplastic elastomer (TPE), and fluoroelastomer,
an acoustic mass element (perforation) in the form of a first, unobstructed hole that is defined by and extends through the dome-shaped outer wall,
the motivation being to construct the dome from a material that is soft and compliant so as to provide a comfortable, natural fit in the ear canal while also providing a good isolation seal between the interior and exterior of the ear canal and at least some physical stability to help prevent ear tip from becoming dislodged (Patnala - ¶ 0067).
Regarding claim 24, Boley-Patnala discloses the earpiece of claim 1, and Patnala discloses wherein polymeric material provides an acoustic seal with a user's ear canal (¶ 0067).
The teachings of Patnala relied upon above are combinable with Boley-Patnala for the same reasons set forth above in the claim 1 rejection.
Regarding claim 27, Boley-Patnala discloses the hearing aid of claim 16, wherein polymeric material provides an acoustic seal with a user's ear canal (¶ 0067).
The teachings of Patnala relied upon above are combinable with Boley-Patnala for the same reasons set forth above in the claim 16 rejection.

Claim 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boley in view of Patnala in view of Solum
Regarding claim 17, Boley-Patnala discloses the hearing aid of claim 16, further comprising a casing (Fig. 1: 6) supporting a sound processor (¶ 0043) 
Boley-Patnala is not relied upon to disclose the casing supporting a microphone.
In a similar field of endeavor, Solum discloses the casing (201) supporting a sound processor (205) (¶ 0019) and a microphone (204) (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the casing supporting a microphone, the motivation being to provide components necessary to receive and process the sound that is to be output by the speaker into the user’s ear canal (Solum - ¶ 0019).
Regarding claim 19, Boley-Patnala-Solum discloses the hearing aid of claim 17.
Additionally, Solum discloses an electro-acoustic transducer (202) disposed within the earpiece (Fig. 1: 108), wherein the earpiece (108) is coupled to the casing (201) via wiring (203) for electrically coupling the electro-acoustic transducer (202) to the sound processor (205) (¶ 0019) (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: further comprising an electro-acoustic transducer disposed within the earpiece, wherein the earpiece is coupled to the casing via wiring for electrically coupling the electro-acoustic transducer to the sound processor, the motivation being to provide necessary components for generating a sound to be output into a user’s ear canal using a behind-the-ear configuration (Solum - ¶ 0019, 0003).

Claim 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boley in view of Patnala in view of Keady (US 2021/0152924 A1)
Regarding claim 23, Boley-Patnala discloses the earpiece of claim 1, and Boley discloses wherein both the first and second holes extend through the dome-shaped outer wall (¶ 0044, 0047).
Boley-Patnala is not relied upon to disclose the dome-shaped outer wall which has a thickness of about 1 mm in the region of the first and second holes.
In a similar field of endeavor, Keady discloses an exemplary dimension range an eartip thickness of .001 mm to 2 mm (which includes about 1 mm) (¶ 0191, 0200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the dome-shaped outer wall has a thickness of .001 mm to 2 mm (which includes about 1 mm),
which would result in the dome-shaped outer wall which has a thickness of about 1 mm in the region of the first and second holes,
the motivation being to use an eartip thickness from a range of eartip thicknesses that are already used in the art for eartips (Keady - ¶ 0191, 0200).
Regarding claim 26, Boley-Patnala discloses the hearing aid of claim 16, and Boley discloses wherein both the first and second holes extend through the dome-shaped outer wall (¶ 0044, 0047).
Boley-Patnala is not relied upon to disclose the dome-shaped outer wall which has a thickness of about 1 mm in the region of the first and second holes.
In a similar field of endeavor, Keady discloses an exemplary dimension range an eartip thickness of .001 mm to 2 mm (which includes about 1 mm) (¶ 0191, 0200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the dome-shaped outer wall has a thickness of .001 mm to 2 mm (which includes about 1 mm),
which would result in the dome-shaped outer wall which has a thickness of about 1 mm in the region of the first and second holes,
the motivation being to use an eartip thickness from a range of eartip thicknesses that are already used in the art for eartips (Keady - ¶ 0191, 0200).

Allowable Subject Matter
Claim 22, 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 22, 25, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.
Applicant argues (see Remarks) that:
“In that regard, the Office Action, page 4, equated apertures in the porous material (42) of Gibbons to the “acoustic mass element” of applicant’s claims. However, even if the apertures in Gibbon’s porous material could be considered an “acoustic mass element,” those apertures are defined by the porous material and not a polymeric material that forms a dome-shaped wall, let alone one of the specific materials now recited in applicant’s claim 1. Furthermore, even if the 

In response, the examiner submits that a dome-shaped wall formed from a polymeric material and a porous material (¶ 0018 of Gibbons) can be referred to as “a dome-shaped outer wall formed from a polymeric material” (i.e. the claimed limitation). This is similar to how a wall formed from brick and mortar can be referred to as a wall formed from brick, or how a wall formed from concrete and steel reinforcement can be referred to as a wall formed from concrete. In other words, claiming what material a wall is formed from does not necessarily exclude that the wall may be formed from additional material in combination with the claimed material.
Applicant argues (see Remarks) that: 
“Similarly, the Office Action, page 6, equated “perforation(s) in the membrane-shaped electroactive material” of Boley to the “acoustic mass element.” However, even if perforation(s) in Boley’s electroactive material could be considered an “acoustic mass element,” those perforations are defined by the electroactive material and not a polymeric material that forms a dome-shaped wall, let alone one of the specific materials now recited in applicant’s claim 1. Furthermore, even if the electroactive material were considered to be part of Boley’s dome structure (10), the electroactive material alone does not form the dome structure but merely a part of it; and that electroactive material is not formed of any of the materials now recited in applicant’s claim 1.”

In response, the examiner submits that ¶ 0046 of Boley teaches a silicone polymer layer that at least partially overlaps the electroactive material 18, and ¶ 0047 of Boley teaches that this silicone polymer layer can have a perforation (i.e. acoustic mass). Additionally, the new reference of Patnala teaches silicone as a material to form a dome-shaped tip, and is combined with Boley to make dome-shaped element 10 of Boley to be made of Silicone. Thus, the silicone element 10 and the silicone polymer layer that at .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK FISCHER/Primary Examiner, Art Unit 2687